department of the treasury internal_revenue_service washington d c 2uvuy2uu56 i ' x ex pt and ne entities division - feb 2n09 uniform issue list set er rat i ‘ rare akekeee kde kkkkkhhtkkk legend taxpayer werakeekkheekkkkekknk merken ira a ira b pekka herknknkkkn hae eke eee ae eee ee account ccount a ao kek amount keke amount ekkee eee eee amount - knkkankkkkkk amount krrakrekeekkkk amount teenie amount rnkerkrekekeke financial_institution a financial_institution b financial_institution dear aaa aaanee this is in response to your request dated as supplemented by correspondence dated and teree in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age represents that on she received a distribution from her individual_retirement_account ira a totaling amount from financial_institution a taxpayer also received a distribution from ira b of amount on senaeeeaeeee from financial_institution b taxpayer asserts that her purpose in taking the distributions was to combine the two iras into one annuity that she was in the process of establishing taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer's husband whose medical_condition and treatments impaired her ability to accomplish a timely rollover taxpayer further represents that neither amount nor amount has been used for any purpose taxpayer represents that she received a distribution from ira a of amount anda distribution from ira b of amount in order to roll the funds into an annuity that-she was in the process of establishing upon receiving the two distributions taxpayer deposited the funds into account a with financial_institution c with the intention of waiting for an annuity to be established following the two distributions taxpayer's husband became ill requiring doctor’s treatments and hospitalizations during the 60-day period taxpayer was forced to address her husband’s medical issues causing her to miss appointments with her accountant designed to establish the annuity into which the distributed funds would be placed no amounts were withheld to pay taxes on any part of the distribution of amount or amount prior to the distributions from ira a and ira b taxpayer took a required_minimum_distribution of amount of which amount and amount were withheld for federal and state taxes respectively ruling that the internal based on the above facts and representations you request a revenue service service waive the 60-day rollover requirement with respect to amount representing amount plus amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 dx3 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such w w individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers ' sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely roltover was caused by the medical_condition and treatments of taxpayer’s husband therefore pursuant to sec_408i of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira a and amount from ira b for a total of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact seaeseeeeees tdentification number sttwaenseenery at t please address all correspondence to se t ep ra t1 sincerely yours gl by fo ariton a watkins manager employee_plans technical group
